department of the treasury internal_revenue_service washington d c number release date cc intl br6 tl-n-6337-99 uilc internal_revenue_service national_office field_service_advice date date memorandum for bettie n ricca associate district_counsel delaware-maryland district washington d c cc ser dem was attention karen chandler special litigation assistant from subject jacob feldman special counsel cc intl this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corp a corp a-fsc corp b country a date tl-n-6337-99 date predecessor product purchaser subsidiary tax_year tax_year tax_year year year year year issues whether income including warranty and repair income received by corp a with respect to export sales of the product to purchaser under contracts acquired from corp b an unrelated entity constitutes foreign_trading_gross_receipts of corp a within the meaning of sec_924 where some sales of the product had been shipped to the purchaser by corp b prior to corp a’s acquisition of the contracts whether corp a may use the administrative pricing rules of sec_925 in determining commissions payable by corp a to corp a-fsc with respect to foreign_trading_gross_receipts from export sales of the product to the purchaser conclusion sec_1 corp a’s receipts with respect to the product under contracts acquired from corp b do not generate foreign_trading_gross_receipts where corp b shipped the product prior to assignment of such contracts to corp a temp sec_924 a -1t b however receipts with respect to sales in which the product was shipped by corp a after its acquisition of the contracts including receipts from related_and_subsidiary_services may constitute foreign_trading_gross_receipts provided that corp a is found to have met all other requirements of the fsc provisions including performance of the foreign economic processes required under sec_924 and sec_924 tl-n-6337-99 corp a may use the administrative pricing rules of sec_925 in determining commissions payable to corp a-fsc with respect to any foreign_trading_gross_receipts from sales of product shipped to purchaser by corp a after acquiring the contracts from corp b but only if corp a is found to have performed the activities required under sec_925 facts corp a the taxpayer is a domestic_corporation corp a-fsc is a wholly- owned subsidiary of corp a incorporated in country a on date and acts as a commission agent for corp a's export sales subsidiary is a wholly-owned domestic subsidiary of corp a for all tax years at issue corp a-fsc had in place a valid election to be treated as a foreign_sales_corporation fsc pursuant to sec_922 and sec_927 and in all other respects continuously maintained its status as a fsc as defined in sec_922 pursuant to service and commission agreements corp a and subsidiary undertake to perform on behalf of corp a-fsc and bill corp a-fsc for the foreign economic processes and activities required under sec_924 and sec_924 with respect to sales generating foreign_trading_gross_receipts within the meaning of sec_924 these agreements also obligate corp a and subsidiary as related suppliers to pay to corp a-fsc the largest commission permitted for federal_income_tax purposes the product was originally developed and manufactured by corp b an unrelated domestic_corporation between year sec_1 and corp b entered into several contracts of sale with respect to the product with purchaser an instrumentality of the united_states government pursuant to these contracts corp b shipped the product to the purchaser between year sec_2 and on date before the beginning of year corp a1 acquired from corp b all contracts and other assets and liabilities related to the production of the product subsequently during tax_year sec_1 and the purchaser paid to corp a portions of the contract_price whose calculation had been deferred under corp b's accounting_method and the formulas set forth in the contracts the purchaser also paid corp a for product warranty and repair services that corp a had assumed in the acquisition in its original income_tax returns filed for tax_year sec_1 and corp a did not claim deductions for commissions payable to corp a-fsc with respect to sale sec_1 you have advised us that the taxpayer that made this acquisition and filed the original returns under audit was predecessor and that corp a has succeeded to all of predecessor’s federal tax_attributes as the surviving entity in a subsequent corporate_reorganization all references to corp a in this memorandum are to be understood as including both corp a and predecessor tl-n-6337-99 of the product or related_services subsequently however corp a determined that the purchaser used the product outside the united_states for the period of time required by temp sec_1_927_a_-1t see temp sec_1 a -1t g pursuant to temp sec_1 a -1t e corp a now claims refunds of income taxes based on a redetermination of its commissions payable to corp a-fsc for tax_year sec_1 and based on adding the sales of the product to those reported as eligible for fsc benefits this claim is grounded on corp a's position that the product constitutes export_property within the meaning of sec_927 and that receipts from sale of the product and related_services constitute foreign_trading_gross_receipts within the meaning of sec_924 in computing commissions on the additional claimed foreign_trading_gross_receipts corp a seeks to use the administrative pricing rules of sec_925 law and analysis i qualification as foreign_trading_gross_receipts the fsc provisions provide a partial exemption of income attributable to foreign_trading_gross_receipts sec_921 sec_923 sec_923 subject_to the foreign economic processes requirements discussed below foreign_trading_gross_receipts generally include gross_receipts received by a principal for whom a fsc acts as a commission agent from the sale lease exchange or other_disposition of export_property and for services related and subsidiary to such sale sec_924 sec_924 sec_925 temp sec_1 a -1t a b sec_927 generally defines export_property as property manufactured produced grown or extracted in the united_states held primarily for sale or lease in the ordinary course of business by or to a fsc for direct use consumption or disposition outside the united_states and not more than percent of the fair_market_value of which is attributable to articles imported into the united_states your submission is limited to certain issues regarding the definition of foreign_trading_gross_receipts and does not raise any issue that may exist regarding the qualification of the product as export_property as defined in sec_927 solely for purposes of this advice we assume that the product is export_property under sec_924 certain_sales of export_property to the united_states government are excluded from status as foreign_trading_gross_receipts we understand that the applicability of this provision to corp a's sales of the product is at issue in this examination of the taxpayer but is not the subject of this advice solely for purposes of the discussion of the issues presented here we assume that this exclusion does not apply a basic definition -- sec_924 tl-n-6337-99 deferred contract income the temporary treasury regulations specifically address the situation of a contract of sale assigned to the taxpayer by a third party temp sec_1 a -1t b provides in pertinent part foreign_trading_gross_receipts of a fsc include gross_receipts from the sale of export_property by the fsc or by any principal for whom the fsc acts as a commission agent pursuant to the terms of a contract entered into with a purchaser by the fsc or by the principal at any time or by any other person and assigned to the fsc or the principal at any time prior to the shipment of the property to the purchaser emphasis added this provision also appears almost verbatim in the treasury regulations under the domestic_international_sales_corporation disc regime that preceded the fsc regime see sec_1_993-1 the technical memorandum released by the service in connection with issuance of the disc regulations stated that this shipment-date cut-off was carefully considered and adopted over commentator objections because without it a disc might be allocated income only as an afterthought after a transaction occurred tm lexi sec_65 t d date thus where as here a fsc or its principal receives income as an assignee of a contract of sale those receipts potentially constitute foreign_trading_gross_receipts only to the extent that the assignment occurs prior to shipment of the export_property with respect to most of the sale transactions involving the product corp b’s assignment of the contracts to corp a on date occurred several years after shipment of the product by corp b to the purchaser therefore receipts of corp a on account of the purchase_price in such sales fail to meet the basic definition of foreign_trading_gross_receipts as set forth in sec_924 this basic definition is met however with respect to those sales of the product shipped by corp a to the purchaser after date receipts from the latter sales may constitute foreign_trading_gross_receipts to the extent they meet all other requirements of the fsc provisions including the foreign economic processes requirements at issue here and discussed below this conclusion is consistent with analysis of the nature of the property interest that corp a acquired from corp b in the case of product shipped before the assignment of the contracts on date the acquired property was at most accounts_receivable whose amount remained subject_to final calculation under the contract formula accounts_receivable are not export_property within the meaning of sec_927 because they are not manufactured produced grown or extracted and corp a’s later collection of such accounts_receivable did not give tl-n-6337-99 rise to foreign_trading_gross_receipts because it was not a sale exchange or other type of disposition of export_property enumerated in sec_924 the fsc regulations contain numerous references to disposition of receivables but in no context equate such disposition with sale of export_property see eg temp sec_1 a -1t g discount on factoring of receivables from sale of export_property reduces foreign_trading_gross_receipts sec_1 e - d i proceeds of factoring qualify as receipt of payment for purposes of economic processes test sec_1 e -1 e iv factoring trade receivables qualify as assumption of credit risk in economic processes test sec_1_927_d_-1 q a-4 factoring payment treated as payment of sales proceeds for purpose of determining carrying-charge element of sales_price which is excluded from foreign_trading_gross_receipts see also temp sec_1_927_b_-1t loan proceeds excluded from definition of gross_receipts with respect to sales shipped prior to date the date of incorporation of corp a-fsc an additional reason for failure of the income to qualify as foreign_trading_gross_receipts arises under sec_1 a -1t b which provides in pertinent part gross_receipts from the sale of export_property whenever received do not constitute foreign_trading_gross_receipts unless the seller or the corporation acting as commission agent for the seller is a fsc at the time of the shipment of the property to the purchaser since corp a-fsc was not in existence at the time of shipments prior to date receipts with respect to these shipments even to the extent received after date do not constitute foreign_trading_gross_receipts warranty and repair services gross_receipts from services generally are not enumerated in sec_924 and thus do not constitute foreign_trading_gross_receipts with respect to services relevant to this case sec_924 and sec_1 a -1t d provide that certain related_and_subsidiary_services give rise to foreign_trading_gross_receipts such services must be furnished by the fsc related to a sale of export_property giving rise to foreign_trading_gross_receipts and subsidiary to such sale a furnished by the fsc services are furnished by the fsc if they are provided by i the person who sold the export_property to which the services are related and subsidiary provided that the fsc acts as a commission agent with respect to the sale of the property tl-n-6337-99 ii the fsc as principal or any other person pursuant to a contract with the fsc provided the fsc acted as principal or commission agent with respect to the sale of the property or iii a member of the same controlled_group as the fsc if the sale or lease of the export_property is made by another member of the controlled_group provided however that the fsc acts as principal or commission agent with respect to the sale and as commission agent with respect to the services temp sec_1 a -1t d with respect to sales closed by shipment of the product by corp b to the purchaser prior to corp a’s acquisition of the sale contracts corp a the provider of the services does not fall into any of the enumerated classes being neither the seller of the export product to which the services are claimed to be related and subsidiary nor a member of the same controlled_group as the seller nor under contract with corp a-fsc to provide the services additionally a condition stated in all enumerated classes has not been met in such cases because corp a-fsc did not act as the principal or commission agent with respect to the sale of product if any fsc so acted it was that of corp b however with respect to sales closed by shipment of the product by corp a to the purchaser after corp a’s acquisition of the sale contracts corp a is described by at least the first category in temp sec_1 a -1t d since corp a was the seller of the product and corp a-fsc was the commission agent on the sale accordingly corp a’s services with respect to product shipped prior to acquisition of the contracts were not furnished by the fsc while services with respect to post-acquisition shipments do pass this element this result is consistent with that under the general_rule governing assignments of contracts under sec_1 a -1t b discussed above in both cases shipment of the export_property is recognized to be the key event determining the tax consequences of the transaction because receipts for services with respect to pre-acquisition shipments fail an essential definitional element they cannot constitute foreign_trading_gross_receipts accordingly we consider the remaining two elements with respect to post-acquisition shipments b related tl-n-6337-99 warranty and repair services are specifically listed as services potentially related to a sale of export_property temp sec_1 a -1t d they are related if they are customarily and usually furnished with the type of transaction in the trade_or_business in which the sale arose and provided for in the sale contract expressly or by implied warranty or in a separate arrangement offered to the purchaser prior to the first shipment of the goods and contracted for within two years after the sale contract id facts should be developed to determine whether corp a meets the related element c subsidiary services related to a sale of export_property are subsidiary to the sale if the gross_receipts from all related_services to be furnished in the first ten-year period following sale are reasonably expected at the time of sale not to exceed percent of the total of the gross_receipts from the sale and related_services temp sec_1 a -1t d facts should be developed to determine whether corp a meets this element the requisite reasonable expectation may be established through such evidence as estimates budget proposals or cost projections made by corp a contemporaneously with the sale of the product d parts if as appears likely parts are furnished in connection with the services at issue the parts are disregarded in determining whether the services are subsidiary receipts attributable to sale of the parts may qualify as foreign_trading_gross_receipts independently of the rules governing services temp sec_1 a -1t d v sales of parts should be analyzed under the rules discussed in i a above relating to receipts on the sales of the product specifically the receipts from the sale of parts shipped prior to date the date of assignment of the contracts to corp a fail to meet the basic definition of foreign_trading_gross_receipts under sec_924 and sec_1 a -1t b by contrast receipts from parts shipped after date may constitute foreign_trading_gross_receipts to the extent they meet all other requirements of the fsc provisions including the foreign economic processes requirements at issue here and discussed below in summary the receipts from corp a’s warranty and repair services including the sale of parts with respect to pre-acquisition sales again determined by date of shipment fail to meet the basic definition of foreign_trading_gross_receipts under sec_924 however with respect to post-acquisition sales if the facts indicate that the services provided by corp a are related and subsidiary receipts for such services may meet the basic definition and thus may constitute foreign_trading_gross_receipts to the extent the sales meet all other tl-n-6337-99 requirements of the fsc provisions including the foreign economic processes requirements at issue here and discussed below b foreign economic processes -- sec_924 sec_924 and sec_924 sec_924 provides that a fsc has foreign_trading_gross_receipts from any transaction only if economic processes with respect to such transaction take place outside the united_states as required by subsection d emphasis added sec_924 requires the fsc or any person acting under a contract with the fsc to participate in the solicitation other than advertising negotiation or making of the sale contract sec_1 d -1 c defines making_of_a_contract as performance of any of the elements necessary to complete a sale such as offer or acceptance making of a sale contract includes written confirmation by the fsc to the customer of an oral or written_agreement which confirms variable_contract terms such as price credit terms quantity or time or manner of delivery or specifies directly or by cross-reference additional contract terms id sec_924 and sec_924 require the fsc to incur outside the united_states certain minimum percentages of the direct costs attributable to activities enumerated in sec_924 the activities set forth in sec_924 are advertising and sales promotion order processing and arrangements for delivery transportation determination and transmittal of final invoice or statement of account and receipt of payment and assumption of credit risk the fsc meets the percentage tests of sec_924 and sec_924 if either its total foreign direct costs equal or exceed percent of the total direct costs attributable to these activities with respect to the transaction or if its foreign direct costs with respect to each of at least two of the enumerated activities equal or exceed percent of the direct costs attributable to that activity in meeting these percentage tests the fsc is considered to perform activities performed by any person acting under a contract with such fsc sec_924 under the authority of sec_924 the treasury regulations set forth rules implementing the foreign economic processes requirements in the case of commission fscs see eg sec_1 e -1 c transportation activity under sec_924 may be established if related_supplier rather than commission fsc bears risk of loss during shipment sec_1 e - e credit risk assumption activity under sec_924 may be established if commission contract transfers costs of nonpayment from related_supplier to commission fsc tl-n-6337-99 sec_927 provides generally that fscs and their related suppliers may to the extent provided in regulations apply the fsc provisions on the basis of groups of transactions rather than on a transaction-by-transaction basis the treasury regulations provide that in meeting the various foreign economic processes requirements fscs may elect to group transactions by product or product line determined by either two-digit or inferior standard industrial classification sic code or by trade or industry usage by customer by contract or by various combinations thereof sec_1 d -1 c d -1 e groupings used for purposes of sec_924 may be different from those used for the foreign direct_cost tests under sec_924 and sec_924 and grouping elections may be made separately for each of the activities within each test sec_1 d -1 c iii d -1 e an activity performed with respect to any transaction in any such grouping is generally deemed performed with respect to all transactions in the grouping for the tax_year sec_1 d -1 c d -1 e one exception is that where a product or product line grouping is used required sales activities under sec_924 must be performed with respect to either percent or more of the foreign_trading_gross_receipts in the group for the current tax_year or percent or more of the foreign_trading_gross_receipts in the group for the preceding tax_year sec_1 d -1 c i a similar 20-percent thresholds apply for the foreign direct_cost tests under sec_924 and sec_924 with respect to certain of the credit risk assumption activities under sec_924 sec_1 e - e ii sec_1 d -1 b provides that any person related or unrelated may perform any of the required activities provided that the activity is performed pursuant to a contract for the performance of that activity on behalf of the fsc emphasis added this rule recognizes services agreements such as those entered into among corp a subsidiary and corp a-fsc see also sec_924 sec_924 thus the plain language of the code and treasury regulations contemplates that the foreign economic processes may be performed by or on behalf of the fsc with respect to sales of the product shipped before date none of the requisite economic processes were or could have been performed by or on behalf of corp a or corp a-fsc neither corp a nor corp a-fsc had any interest in the product or the contracts at issue at the time those sales were completed by shipment the only taxpayer whose eligibility for fsc or for pre-fsc years disc benefits in general and whose performance of foreign economic processes in particular could ever be at issue with respect to such sales is corp b and its own fsc or disc if any nothing in the fsc regime permits an assignee such as corp a to succeed to an assignor’s performance of foreign economic processes as a tax attribute to tack the assignor’s activities onto its own or to adopt a fiction tl-n-6337-99 that the assignor’s activities were somehow conducted on behalf of the assignee we note that this result is consistent with the rules governing services and assignment of contracts discussed respectively at i a and i a above again the date of shipment determines whether alleged foreign_trading_gross_receipts are appropriately attributable to a fsc and its related_supplier with respect to sales of the product shipped by corp a after its acquisition of the contracts corp a’s deferred contract income as well as related and subsidiary warranty and repair income may constitute foreign_trading_gross_receipts provided that corp a and corp a-fsc met the requirements of sec_924 with respect to the sale transactions or groups of transactions facts should be developed showing whether corp a and corp a-fsc met the standards prescribed under the treasury regulations for performance of these required foreign economic processes for example although corp b appears to have solicited and negotiated the contracts it is possible that corp a participated in the making of the contracts by confirming open orders see sec_1 d - c it also appears possible that corp a and corp a-fsc during the shipment process may have incurred at least percent of two of the administrative activities enumerated in sec_924 and thus may have met the test under sec_924 to the extent that the foreign economic processes cannot be documented as to each transaction at issue corp a-fsc may be able to use the broad grouping rules discussed above to have such processes deemed performed for all transactions in a group based on actual performance in only one or a limited number of transactions we note that the foreign economic processes requirements apply despite the procedural posture of this claim as a redetermination by amended_return of commissions based on additional sales not originally reported as foreign_trading_gross_receipts these requirements would have applied had corp a and corp a- fsc treated these receipts as foreign_trading_gross_receipts in their original returns even if the receipts at issue were not or could not have been identified at that time as foreign_trading_gross_receipts the taxpayer must demonstrate that the requisite foreign economic processes were performed by corp a-fsc or its agent with respect to the transaction otherwise corp a and other taxpayers filing redetermination claims based on additional sales would be in a better position than taxpayers reporting the transactions on their original returns an inequitable result see stokely-van camp inc v united_states cl_ct aff’d on other grounds 974_f2d_1319 fed cir rejecting taxpayer argument that regulatory requirement to pay disc commission contemporaneously with original sale transaction does not apply to additional sales on later amended_return similarly we are aware that sec_1 d -1 f exempts foreign military sales from the requirements of sec_924 however we do not tl-n-6337-99 view sales to the united_states government for use abroad as foreign military sales for this purpose we believe that the exemption merely recognizes that the solicitation negotiation and other contracting activities normally performed by a seller are unnecessary where the united_states government serves as an intermediary between a manufacturer and a foreign purchaser in summary the foreign economic processes requirements are not met with respect to sales shipped prior to date but may be met depending on the facts with respect to sales shipped thereafter to the extent such requirements as well as all other fsc requirements are met corp a’s deferred contract income as well as related and subsidiary warranty and repair income constitutes foreign_trading_gross_receipts ii administrative pricing rules -- sec_925 to the extent that the sales of the product and related_and_subsidiary_services generate additional foreign_trading_gross_receipts to corp a corp a claims that the administrative pricing methods allowed under sec_925 are available to corp a and corp a-fsc sec_925 and sec_1 a -1t b ii provide that the administrative pricing methods are available only if the sales activities listed in sec_924 and the direct_cost activities listed in sec_924 are performed by or on behalf of the fsc and the costs of such activities are reflected both on the fsc’s books and in the computation of combined taxable_income however the requisite activities are those in fact performed by any person with respect to the transaction activities not applicable to the transaction are excluded from the sec_925 requirements temp sec_1 a -1t b ii in cases where the related_supplier is performing the required activities on behalf of the fsc the requirements of sec_925 are satisfied if the fsc pays the related_supplier an amount equal to the direct and indirect expenses with respect to those activities enumerated under sec_924 and sec_924 and actually performed and such costs are reflected on the fsc’s books and taken into account in computing combined taxable_income id in lieu of the enumerated costs the fsc may reflect all direct and indirect_costs attributable to the transaction other than cost_of_goods_sold as described in temp sec_1 a -1t c iii d id if some of these costs are not paid or reflected on the fsc’s books or in computing combined taxable_income the fsc may still use administrative pricing with appropriate adjustments id this would not however affect any characterization of the product as military_property within the meaning of sec_923 tl-n-6337-99 the activities referenced under sec_925 are the economic processes discussed earlier as being required under sec_924 and sec_924 for gross_receipts to be treated as foreign_trading_gross_receipts with respect to sales of the product shipped before date we noted earlier that none of these activities were or could have been performed by corp a or corp a-fsc accordingly the requirements of sec_925 cannot be met with respect to such sales with respect to sales of the product that were shipped by corp a after its acquisition of the contracts and are determined under section i above to qualify as additional sales giving rise to foreign_trading_gross_receipts examination should ascertain whether the expenses_incurred by the taxpayer with respect to the sale and shipment were properly reflected on the fsc’s books and were taken into account in computing combined taxable_income in summary corp a and corp a-fsc do not meet the requirements of sec_925 with respect to sales shipped prior to date but may meet such requirements depending on the facts with respect to sales shipped thereafter to the extent these requirements are met commissions on foreign_trading_gross_receipts arising from deferred contract income and related and subsidiary warranty and repair services may be computed using the administrative pricing rules of sec_925 if you have any further questions please call either jacob feldman or douglas giblen _______________________________ jacob feldman field service special counsel associate chief_counsel international
